Case: 21-51100      Document: 00516274039         Page: 1     Date Filed: 04/08/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                          April 8, 2022
                                 No. 21-51100
                             consolidated with                          Lyle W. Cayce
                                 No. 21-51121                                Clerk
                               Summary Calendar



   United States of America,

                                                              Plaintiff—Appellee,

                                       versus

   Jose Fernando Ochoa-Fabian,

                                                           Defendant—Appellant.


                  Appeals from the United States District Court
                       for the Western District of Texas
                            USDC No. 4:21-CR-502-1
                            USDC No. 4:21-CR-638-1

   Before King, Costa, and Ho, Circuit Judges.
   Per Curiam:*
          Jose Fernando Ochoa-Fabian appeals his conviction and sentence for
   illegal reentry after deportation in violation of 8 U.S.C. § 1326(a) and (b)(1),


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-51100     Document: 00516274039             Page: 2   Date Filed: 04/08/2022




                                    No. 21-51100
                                  c/w No. 21-51121

   along with the revocation of a term of supervised release he was serving for a
   prior offense. He has not briefed the validity of the revocation of his
   supervised release or his revocation sentence and has, therefore, abandoned
   any challenge to them. See United States v. Reagan, 596 F.3d 251, 254-55 (5th
   Cir. 2010).
          For the first time on appeal, Ochoa-Fabian contends that the
   enhancement of his illegal reentry sentence pursuant to § 1326(b) was
   unconstitutional because the fact of his prior conviction was not charged in
   his indictment or proved to a jury beyond a reasonable doubt. He has filed an
   unopposed motion for summary disposition and a letter brief explaining that
   he has raised this issue only to preserve it for further review and conceding
   correctly that this issue is foreclosed by Almendarez-Torres v. United States,
   523 U.S. 224 (1998). See United States v. Pervis, 937 F.3d 546, 553-54 (5th
   Cir. 2019). Because summary disposition is appropriate, see Groendyke
   Transp., Inc. v. Davis, 406 F.2d 1158, 1162 (5th Cir. 1969), Ochoa-Fabian’s
   motion is GRANTED, and the district court’s judgments are
   AFFIRMED.




                                         2